I take this opportunity to 
add my voice to those of numerous speakers who 
extended their warmest congratulations to Mr. d’Escoto 
Brockmann on his assumption of his responsibilities as 
President of the General Assembly at its sixty-third 
session. I am confident that this world body will 
benefit from his rich experience and wise guidance. 
 I also appreciate the Secretary-General’s 
commitment to putting Africa’s urgent needs at the top 
of his agenda during his term in office, and particularly 
his untiring efforts to assist Somalis in finding a lasting 
solution to their conflict. 
 In that connection, I propose to confine my 
remarks first to what I consider to be the most 
important issues surrounding the development needs of 
Africa and the implementation of the Millennium 
Development Goals. Secondly, I will raise some of the 
major concerns we have about the current situation in 
Somalia. In recent years, a great deal has been said 
about Africa and its problems regarding development 
needs and policy implementation. I would like to dwell 
briefly on three particular areas: aid, the debt burden 
and trade. 
 On the issue of aid to Africa, we are mainly 
concerned with its quantity, relevance and quality. Of 
course, we support any measure, be it bilateral or 
multilateral, likely to increase the effectiveness, 
coordination and coherence of aid. With regard to the 
quantity of total official development assistance, most 
observers would agree that total aid to Africa in the 
coming years is not likely to increase and may even 
decrease. Therefore, it would be unrealistic to entertain 
exaggerated hopes for development through aid. Most 
donor countries have yet to reach the United Nations-
recommended target of dedicating 0.7 per cent of their 
gross national income to official development 
assistance. 
 With regard to the debt burden of many countries 
in Africa, especially the so-called highly indebted poor 
countries, we believe that the international community 
should be doing far more than has been attempted or 
achieved in recent years. For one thing, the process of 
reducing debt should be accelerated to give credence to 
our recognition of the existence of an urgent crisis. We 
believe that, in respect of the least developed and low-
 
 
53 08-52265 
 
income countries, outstanding debts should be totally 
cancelled. We need to free resources for growth and the 
achievement of national development goals, including 
the Millennium Development Goals. 
 With regard to the achievement of the 
Millennium Development Goals, we need to take a 
closer look at our development policies and institutions 
with a view to effecting urgent reforms. Corruption 
needs to be controlled and better governance given a 
real boost and not just lip service. Priority attention to 
agriculture should be reinstated. Africa can and should 
produce more food. 
 We are convinced that Africa has enormous 
potential. We believe that its greatest potential is in the 
sphere of trade, and less as a recipient of aid or debt 
relief. In that connection, trade barriers against the 
agricultural products of Africa should be removed from 
the markets of the European Union and North America 
if the developed countries are really serious about 
aiding the less developed.  
 As we are all well aware, the Doha Round of 
negotiations is still at an impasse due to the divergence 
of interests between the developed and developing 
members of the World Trade Organization. At the heart 
of the impasse is the existence of huge subsidies given 
to farmers in the European Union and North America. 
Unless those subsidies are totally eliminated or 
substantially reduced, there is little hope for Africa and 
developing countries elsewhere to compete in the 
markets of the developed countries. 
 I would now like to move from major issues 
facing development in Africa to the specific problems 
and prospects of Somalia. We wish first to reaffirm that 
the Transitional Federal Government of the Somali 
Republic is fully committed to the implementation of 
the road map envisaged under the Somali Charter 
adopted in 2004, despite daunting natural and man-
made challenges. 
 With regard to reconciliation, we wish to point 
out that a peace and reconciliation agreement was 
agreed upon and signed between the Transitional 
Federal Government and the opposition alliance on 
19 August 2008 in Djibouti. We are now in the process 
of implementation, we hope without undue delays. But 
we are also mindful, after 18 years of conflict, that 
delays could occur as a result of the tactics of those 
who have developed a vested interest in anarchy and 
chaos. It is also important that the leadership, both on 
the Government side and on the opposition side, show 
resolve and leadership if the process is to succeed — 
and succeed it must. We are also determined to ensure 
that the efforts of saboteurs and spoilers will not keep 
hostage the whole Somali nation and peace in the 
region. We hope that we can count on the unambiguous 
support of the members of this United Nations body 
and the Security Council. 
 The situation in Somalia has been on the agenda 
of the Security Council for a long time. We urge the 
United Nations and the Security Council to play their 
part and not to allow opportunities to be lost through a 
policy of wait and see. Ultimately, history may not be 
very kind to the way the Security Council has been 
handling the Somali case when compared to the ways 
that it has responded to other crises in comparable 
situations. We urgently need the deployment of a fully 
fledged United Nations peacekeeping force to restore 
peace and stability and to create a secure environment 
for institution-building and socio-economic development. 
 Let me draw to the Assembly’s attention the 
increasing acts of piracy and armed robbery against 
vessels in Somali and adjacent waters, which have 
resulted in the loss of both human life and property. 
My Government has strongly condemned those 
criminal acts, which violate international law and the 
United Nations Convention on the Law of the Sea of 
l0 December 1982. Those criminal acts of piracy are 
unacceptable and should be put to an end. Since 
Somalia has no capacity to interdict vessels or patrol 
its long coastline to ensure the security of the sea lanes, 
we call on the international community to cooperate 
with the Transitional Federal Government in the fight 
against sea piracy, in conformity with the provisions of 
paragraph 7 of Security Council resolution 1816 
(2008). We stand ready to cooperate with all Member 
States as well as with the United Nations in 
implementing that resolution.  
 We believe that the time has come for the world 
to take resolute action against the piracy off the coast 
of Somalia and to put an end to these criminal acts. It 
is unconscionable that, at the dawn of the twenty-first 
century, piracy on such a scale has been left unchecked 
for so long. We applaud the efforts of the Government 
of France, particularly President Sarkozy, in the fight 
against the piracy and armed robbery off the coast of 
Somalia. 
  
 
08-52265 54 
 
 Finally, I would like to touch on the dire 
humanitarian situation in Somalia, which is the result 
of conflict, drought and acts of piracy, as well as 
flooding in some regions. I appeal to the international 
community to provide more humanitarian aid to the 
Somali people. I wish to thank the Governments of 
France, Denmark, the Netherlands and Canada for 
escorting ships carrying humanitarian aid to Somalia. I 
would also like to express our profound thanks to all 
countries that are currently providing humanitarian aid 
to our country. 
 Permit me to conclude by emphasizing the 
importance of conflict prevention, conflict resolution 
and conflict management, not only in Somalia, but also 
throughout Africa and the developing world. It is hard 
to imagine that any meaningful socio-economic 
development could take place without peace or 
security. It is not realistic to expect countries in a state 
of conflict to achieve all or any of the agreed-upon 
Millennium Development Goals (MDGs). Therefore, it 
is incumbent upon all developing countries, the United 
Nations and the Security Council to promote the 
conditions for effective development. Otherwise, the 
MDGs will appear to be an exercise in wishful 
thinking. 